Citation Nr: 0217304	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  01-03 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1964 to June 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 
2000 rating decision by the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's PTSD is manifested by no greater than mild or 
transient symptoms; occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, or memory loss is 
not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.130, Code 9411 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have now been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.  

The RO did not have the benefit of the explicit provisions 
of the VCAA when it first adjudicated this claim in July 
2000.  The case has now been reviewed under the VCAA.  The 
veteran was advised of this in a February 2001 statement of 
the case (SOC).  After reviewing the claims folder, the 
Board finds that there has been substantial compliance with 
the pertinent mandates in the VCAA and implementing 
regulations.  Well-groundedness is not an issue.  In the 
July 2000 RO decision, and in the February 2001 SOC, the 
veteran was notified of what evidence was needed to 
substantiate his claim, and of what was of record.  

VA's duty to notify also includes the duty to tell the 
veteran what evidence, if any, he is responsible for 
submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The February 2001 SOC 
explained that VA would make reasonable efforts to help him 
get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  He was advised that it remained 
his responsibility to ensure VA received relevant records.  
As the record shows that the veteran has not received any 
treatment for psychiatric disability during the appellate 
period (or in the recent past), no assistance in obtaining 
relevant records is indicated.  The veteran has been 
accorded a VA examination.  Development has been completed 
to the extent possible; VA duties to inform and assist are 
met; and the veteran is not prejudiced by the Board's review 
of the case based on the current record.  

Background

Essentially, the veteran maintains that his service-
connected PTSD is productive of greater impairment than is 
reflected by the currently assigned 10 percent rating.

Service connection for PTSD rated 10 percent was granted by 
RO decision in December 1996. 

On VA examination in October 1996, the veteran recounted 
various stressors.  Examination revealed that he had 
symptoms of mild PTSD.  He was not taking medication and was 
not under the regular care of a therapist.  He was employed. 
His social relationships were described as limited.  
Symptoms included intrusive thoughts, startle response, 
numbing, depression, and hypervigilance.  His mood was 
dysphoric.  He denied problems with concentration, 
hallucinations, or delusions.  There appeared to be no 
significant cognitive deficits.  The diagnosis was mild 
PTSD, mild dysthymia, and alcohol dependence in remission.  
The Global Assessment of Functioning (GAF) score was 61.  

The RO received the veteran's claim for an increased rating 
for PTSD in February 2000.  On VA examination in July 2000, 
the veteran reported that he was last treated for PTSD in 
1985.  PTSD symptoms continued to include frequent 
nightmares, intrusive recollections, and tearfulness.  He 
lived with his spouse and two teenage foster children.  The 
veteran and his spouse had cared for 70 different foster 
children over the prior 18 months, and had up to 8 children 
living with them at one time.  He stopped working in October 
1999, after he was involved in a motor vehicle accident that 
left him physically unable to perform a job he held 13 
years.  Three months prior to the examination, he began 
working for the Oregon Department of Adult and Family 
Services.  He spoke on the telephone with child care 
providers, and he "approves caregivers and authorizes 
payment."  He reported that he got along well with his peers 
and his supervisors at work.  He sometimes found it 
difficult to concentrate on the computer screen, but denied 
additional difficulty at work.  He got along well with his 
spouse, and had good relationships with his foster children.  
He denied psychiatric hospitalization.  

On examination, the veteran made good eye contact, and 
became tearful when he discussed his PTSD symptoms.  His 
affect was flat with an undertone of anxiety, and his mood 
appeared dysthymic.  His psychomotor behavior was reduced.  
There were no signs of psychosis.  The veteran's cognitive 
functioning appeared grossly intact based on his performance 
on simple mental status screening tasks.  He showed numerous 
signs of depression, but denied suicidal and homicidal 
ideation and intention.  He had not attempted suicide.  He 
reported that he awakened four to five times nightly and 
felt a need to walk around his house to be sure his family 
was safe.  He walked the perimeter of his yard once or twice 
monthly.  He had nightmares three to five times monthly, 
accompanied by night sweats.  The veteran's spouse told the 
examiner that approximately once a week he became 
spontaneously tearful while watching television.  He sobbed, 
but was unwilling to discuss with his wife what he was 
thinking about.  He veteran could not tell the examiner what 
he thought about when he had a sobbing spell, but 
acknowledged overwhelming feelings of sadness.  Loud noises, 
sounds of helicopters and jets, and fireworks caused 
intrusive recollections regarding his experiences in 
Vietnam.  He persistently avoided stimuli associated with 
his in-service traumatic experiences.  He felt detached from 
non-family members.  He described persistent symptoms of 
arousal, including irritability, hypervigilance, and an 
exaggerated startle response.  Alcohol and/or drugs did not 
play a significant role in his life.  The diagnoses were 
mild to moderate PTSD, mild dysthymia associated with PTSD, 
and alcohol dependence, in remission.  The GAF score was 58.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted for PTSD where there is 
occupation and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.
 
A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  Id.

A 30 percent rating is warranted when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 10 percent rating is warranted when a veteran has 
occupational and social impairment due to mild and transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by significant 
medication.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2002).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign a evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Where there is a question as to which of two 
evaluations apply, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b).

The Board finds that the competent and probative evidence 
does not establish that the veteran's PTSD symptomatology 
warrants a rating in excess of 10 percent.  While he 
allegedly suffers some impairment in performing his job, 
i.e., sometimes finding it difficult concentrating on 
computer screens, there is no evidence of intermittent 
periods during which he is unable to perform his 
occupational tasks or occasional decrease in work efficiency 
due to PTSD symptoms.  In fact, the veteran specifically 
denied additional difficulty at work.  While the veteran has 
subjectively reported various symptoms such as arousal, 
hypervigilance, nightmares, and perimeter walks around his 
house at night, the only objective symptom noted on 
examination was some depression.  His psychiatric symptoms 
apparently are not sufficiently severe to require treatment 
or medication; he reports his last treatment was in 1985.  
Furthermore, symptoms consistent with the above-cited 
criteria for the next higher, 30 percent, rating for PTSD 
would appear to be inconsistent with the veteran's home 
environment, where he provides care for groups of foster 
children placed there by a state or local child welfare 
agency. 

There is no indication that the veteran has any symptoms of 
PTSD consistent with a disability picture reflective of the 
criteria for a 30 percent rating for PTSD.  The 
preponderance of the evidence is against his claim, and it 
must be denied.


ORDER

A rating in excess of 10 percent for PTSD is denied.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

